Fourth Court of Appeals
                               San Antonio, Texas
                                     April 12, 2018

                                  No. 04-18-00063-CV

                               THE STATE OF TEXAS,
                                     Appellant

                                           v.

  WEEKLEY HOMES, LLC, a Delaware Limited Liability Company f/k/a Weekley Homes,
                 L.P., a Delaware Limited Partnership et al.,
                                  Appellee

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2017ED0021
                         Honorable Kelly Cross, Judge Presiding


                                    ORDER
    The appellant’s unopposed third motion for extension of time to file brief is hereby
GRANTED.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court